Exhibit 10.12

 

[g32182kaimage002.gif]

 

Gregor Bailar

Chief Information Officer and Executive Vice President

 

September 22, 2000

 

Mr. Steven J. Randich

196 Lawndale Avenue

Elmhurst, IL 60120

 

Dear Steven:

 

I am pleased to extend our offer to you for the position Executive Vice
President and Chief Technology Officer, Nasdaq Stock Market, Inc., subject to
final approval of our Board of Directors. In this role, you will report directly
to me

 

This employment offer includes the following components:

 

1.                                       You will receive a sign-on bonus of
$500,000, payable within 30 days of your reporting date of October 16, 2000.

 

2.                                       Your base salary will be $450,000
annually beginning on your starting date and increasing to $500,000 January 1,
2002 and continuing through 2004.

 

3.                                       You will receive a guaranteed minimum
annual bonus of $500,000 for years 2001, 2002, 2003, and 2004 payable on the
normal award payment date (February of the following year), contingent on your
continuous service and satisfactory work/conduct/performance.  Additionally, you
will receive a pro-rated bonus based on $500,000 for your work in year 2000
(payable in February 2001).  Twenty percent (20%) of this annual award will be
deferred for a period of two (2) years.

 

4.                                       You will receive an accrued (retention)
bonus for your work through December 31, 2004, contingent on your continuous
service and satisfactory work/conduct/performance.  This bonus will accrue as
follows: $150,000 for year 2001; $200,000 for year 2002; $300,000 for year 2003
and $300,000 for year 2004.

 

5.                                       In addition to the above compensation,
Nasdaq will grant you 150,000 stock options under our soon to be ratified
Executive Stock program.  This program currently assumes a four year vesting
period.

 

6.                                       You will be entitled to 4 weeks
vacation per year.

 

7.                                       You will be entitled to our full
beneficial package.

 

8.                                       You will be provided with relocation
assistance to include 1) reimbursement for all reasonable expenses (including
prevailing Realtor’s fees associated with the sale of your present home in
Elmhurst, IL, 2) payment of associated reasonable costs for the packing, moving
and unpacking of your household goods, 3) reimbursement of reasonable expenses

 

National Association of Securities Dealers, Inc.

[ILLEGIBLE]

 

1

--------------------------------------------------------------------------------


 

associated with the purchase of your new home in Connecticut (attorneys fees, up
to two (2) points on mortgage, inspections), and 4) and two (2) visits per month
for either house-hunting of weekend visits home, and 5) a miscellaneous moving
expense allowance of $50,000.  If you were to resign your employment within one
year of your relocation, you will be required to re-pay all relocation and
moving costs to Nasdaq.

 

All of the components of this employment offer are contingent on your continuous
employment with Nasdaq, Inc. and your satisfactory work performance and conduct.

 

Under our Human Resources procedures, you will be in an initial appraisal period
during your first six months of employment.  During this time, your performance
will be reviewed and feedback provided to you.  Subsequently, your performance
will be reviewed periodically according to our company practices.

 

As a full-time employee you will be eligible to participate in out Flexible
Benefits Program, which includes medical, dental and vision coverage.  If you
elect health and welfare benefits during your initial enrollment period, they
will become effective the first day of the following month.  A Benefits
Enrollment Guide is enclosed to provide an overview of NASD benefit programs.

 

Additional information concerning benefits available to you, including HMOs and
savings/retirement programs, will be provided during your orientation.

 

Effective on your date of hire, you will be automatically enrolled in the NASD
Savings Plus Plan 401(k), with a pre-tax payroll deduction of two percent of
your base salary.  If you choose to not participate in the Savings Plus Plan,
you must contact the Benefits Department at (301) 590-6547 and complete a 401(k)
deduction change form electing to withdraw from the Plan within 30 days of your
date of hire.  The deduction change form will be available to you at your
orientation.

 

Please be advised that any changes or amendments to our policies, procedures,
benefits and compensation programs, and corporate or departmental organization
will apply to you as they will to all Nasdaq employees.

 

This offer is contingent upon acceptable drug test results and routine
background and reference checks.  In addition, to satisfy the requirements of
the Immigration Reform and Control Act of 1986, on your first day of work you
must provide acceptable documentation establishing your identity and right to
work in the United States.  Please review the enclosed Employment Eligibility
Verification - Lists of Acceptable Documents to determine the documents you will
need to provide on your first day of work.

 

This offer is subject to the terms and conditions set forth in the NASD
Application for Employment, including the employment-at-will provisions
contained therein.  If you have any questions regarding this offer or the terms
and conditions of employment, please call me at (301) 590-6831.  If the terms
and conditions of this offer of employment are acceptable, please sign and date
this letter, review and complete all enclosed forms and documents, and bring
this letter and all completed forms with you on your first day of work.  A copy
of this letter is provided for your records.

 

2

--------------------------------------------------------------------------------


 

Steve, Welcome to Nasdaq.  We believe you will find the work to be both
challenging and personally rewarding, and look forward to the contributions you
will make toward achieving the goals of the Nasdaq Stock Market, Inc.

 

 

Sincerely,

 

 

 

/s/ Gregor Bailar

 

 

Gregor Bailar

 

Chief Information Officer

 

Nasdaq Stock Market, Inc.

 

 

Enclosures:

 

Benefits Enrollment Guide

 

 

 

NASD Code of Conduct

 

 

 

EEO Policy

 

 

 

Harassment-Free Workplace Policy

 

 

 

Sexual Harassment Policy

 

 

 

NASD Core Principles

 

 

 

Pre-Orientation Materials

 

 

I accept this offer of employment by the Nasdaq Stock Market, Inc.

 

 

/s/ Steven J. Randich

 

 

9/22/00

 

 

 

 

Date

 

3

--------------------------------------------------------------------------------